DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ito (PGPUB: 20120134571) in view of Oonishi (PGPUB: 20100195877).

Regarding claims 1-11, an information processing system, comprising: 
a culture container including a plurality of storage portions in which a cell is stored (see Fig. 2, paragraph 39, a stocker 3 for accommodating and retaining a plurality of cell culture containers 10); 
an imaging unit that images the cell (see Fig. 2, paragraph 42, a viewing optical system 54a and a CCD camera or other imaging device 54c for capturing an image of a sample that is imaged by the viewing optical system, and the macro viewing system 54 obtains an overall viewing image (macro image) from above the cell culture container 10 which is backlight-illuminated by the first illumination unit 51); 
an image acquisition unit that acquires an image of the cell imaged by the imaging unit (see Fig. 2, paragraph 42, a viewing optical system 54a and a CCD camera or other imaging device 54c for capturing an image of a sample that is imaged by the viewing optical system, and the macro viewing system 54 obtains an overall viewing image (macro image) from above the cell culture container 10 which is backlight-illuminated by the first illumination unit 51); 
a rotation mechanism that rotates the cell in one of the storage portions; 
a storage unit that pre-stores a first image acquired in such a manner (see Fig. 7, paragraph 72, in the first step S11, a first image taken at time point t=0 (the viewing timing when an initial time point is specified by the observer)); 
an image acquisition unit that acquires a plurality of second images (see Fig. 7 and 8, paragraph 73, the cells extracted in the first image are each assigned a label (ID). For example, in the time-lapse images shown schematically in FIG. 8 from time points t=0, 1, . . . , t.sub.c stored in the RAM 63, the cells in the first image from time point t=0 are assigned the IDs c1, c2, c3, and so on to c12), the plurality of second images being - 96 -obtained in such a manner that the imaging unit images the cell that is an object to be assessed the cell that is the object to be assessed (see Fig. 17 and 18, paragraph 117 and 122, In the first step C10, the image analyzer 120 reads the time-lapse images for time points t=0, 1, 2, . . . , t.sub.c-1, t.sub.c stored in the RAM 63, and in step C15, extracts and labels the cells included in the viewing images and associates cells between images by the same method as described in the image processing programs GP1, GP2 for the viewing images from each time point; in the image processing program SP4, the summation of luminance near the contour at the designated time point t.sub.c (e.g., the nearest viewing timing) and a specified summation threshold set in advance as a reference for determining maturity are compared in step C40 for each cell aggregation in the viewing image from the luminance statistic time-lapse information derived in step C30, and the cell aggregation is determined to be a mature cell aggregation in the case that the summation of luminance near the contour is equal to or greater than the specified summation threshold); and 
an assessment unit that assesses the cell that is the object to be assessed on a basis of a result of comparison of the first image with the second image (see Fig. 17-19, paragraph 119, a graph of the temporal variation of the summation of luminance near the contour computed by the processing of step C20 for deriving the time-lapse variation, for a single cell aggregation in the viewing images. The horizontal axis in the graph is the elapsed time since time point t=0, and the vertical axis is the summation of the luminance values near the contour).
However, Ito does not expressly teaches an object to be assessed after the rotation mechanism rotates the cell and the imaging unit images the comparative cell rotated by the rotation mechanism.
Oonishi teaches that the controller 21 of the embryo quality evaluation assistance apparatus 3 compares the first embryo image with images obtained by rotating the second fertilized image at an angle of .theta. (.theta.=0.degree., 30.degree., 60.degree., . . . ), and calculates the difference D(.theta.) between the images according to the following expression (see Fig. 6, paragraph 111).


Regarding claim 2, the combination teaches wherein the assessment unit assesses the cell that is the object to be assessed on a basis of a result of comparison of a first feature quantity extracted from the first image with a second feature quantity extracted from the second image (see Oonishi, Fig. 17, paragraph 126, the embryo quality evaluation assistance apparatus 3 comprises the time-series image storing unit 31 for storing images picked up by the embryo observing apparatus 2, the embryo image extracting unit 32 for extracting an embryo image from the time-series image stored in the time-series image storing unit 31, the active site extracting unit 33 for comparing two embryo images and extracting an active site, the feature amount calculating unit 34 for calculating the feature amount of an embryo).  

Regarding claim 3, the combination teaches wherein the storage unit stores an assessment result of the first image which is associated with the first image, further comprising: 
a determination unit that compares the first image with the second image and determines whether or not the first image is identical to the second image (see Oonishi,  paragraph 15, an active site extracting unit that compares an embryo image based on a first time-series image with an embryo image based on a second time-series image picked up before or after a predetermined time from a pickup time of the first time-series image, and extracts as an active site a set of pixels associated with corresponding pixels of the first and second time-series images when the difference between pixel values of the corresponding pixels is larger than a predetermined threshold value); and  - 94 – 
a giving unit that gives the second image the assessment result associated with the first image determined to be identical to the second image in a case where the determination unit determines that the first image is identical to the second image, wherein the assessment unit considers a most given assessment result of assessment results respectively given to the plurality of second images as an assessment of the cell that is the object to be assessed (see Oonishi, Fig. 6, paragraph 111-113).  

Regarding claim 4, the combination teaches further comprising:
a calculation unit that calculates an occupancy rate of the most given assessment result of the assessment results respectively given to the plurality of (see Ito, Fig. 15, paragraph 108, the ratio of area occupied (area ratio) by stratified portions in each cell aggregation is computed for stratified portions detected in step B10, and the occupancy ratio of stratified portions at each time point (time t=1, 2, . . . , t.sub.c-1, t.sub.c) is computed for each cell aggregation. It is thereby possible to assess the degree to which each cell aggregation is stratified at each time point); and 
a determination control unit that determines whether or not a numerical value of the rate calculated by the calculation unit is stable, and controls the determination unit to compare the first image with the second image until the determination control unit determines that the numerical value of the rate is stable (see Ito, Fig. 15, paragraph 110 and 112, as the cell aggregation grows and stratification begins, the occupancy ratio begins to increase, and increases as the stratified region enlarges. When the stratified region expands to substantially the entire area of the cell aggregation, the increase in the total value slows until there is almost no increase thereof; in the image processing program SP3, the occupancy ratio of stratified portions at the designated time point t.sub.c (e.g., the nearest viewing timing) and a specified occupancy ratio set in advance as a reference for determining maturity are compared in step B40 for each cell aggregation in the viewing image from the stratification occupancy time-lapse information derived in step B30).  

Regarding claim 5, the combination teaches further comprising a rotation control unit that controls a rotation mechanism that rotates the cell (see Oonishi, Fig. 2, item 21, paragraph 112).  

Regarding claim 6, the combination teaches wherein the rotation control unit controls, in a case where the determination control unit determines that the numerical value of the rate is stable, the rotation mechanism to rotate the cell that is the object to be assessed (see Oonishi, Fig. 6, paragraph 112, the controller 21 sets the minimum value .theta..sub.min of the difference D(.theta.) between pixels as a rotational amount in the second embryo image with respect to the first embryo image, and the image having the minimum .theta..sub.min of the difference D(.theta.) between pixels is used in the processing of S203 shown in FIG. 5).  

Regarding claim 7, the combination teaches wherein the assessment unit assesses a growth stage of the cell that is the object to be assessed (see Oonishi, Fig. 17, paragraph 123).  

Regarding claim 8, the combination teaches wherein the assessment unit assesses quality of the cell that is the object to be assessed (see Oonishi, paragraph 15, an embryo quality evaluation assistance system for assisting quality evaluation of an embryo, comprises: an embryo observing apparatus having an image pickup unit that picks up an image of the embryo).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667